Case: 20-1700    Document: 60     Page: 1    Filed: 10/04/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ACCELERATION BAY LLC,
                    Plaintiff-Appellant

                             v.

 2K SPORTS, INC., ROCKSTAR GAMES, INC., TAKE-
      TWO INTERACTIVE SOFTWARE, INC.,
               Defendants-Appellees
              ______________________

                        2020-1700
                  ______________________

     Appeal from the United States District Court for the
 District of Delaware in No. 1:16-cv-00455-RGA, Judge
 Richard G. Andrews.
                 ______________________

                  Decided: October 4, 2021
                  ______________________

     AARON M. FRANKEL, Kramer Levin Naftalis & Frankel
 LLP, New York, NY, argued for plaintiff-appellant. Also
 represented by CRISTINA MARTINEZ; PAUL J. ANDRE, JAMES
 R. HANNAH, LISA KOBIALKA, Menlo Park, CA.

    MICHAEL A. TOMASULO, Winston & Strawn LLP, Los
 Angeles, CA, argued for defendants-appellees. Also repre-
 sented by DAVID P. ENZMINGER; LOUIS CAMPBELL, Menlo
 Park, CA; GEOFFREY P. EATON, Washington, DC.
                 ______________________
Case: 20-1700    Document: 60      Page: 2    Filed: 10/04/2021




 2                                  ACCELERATION BAY LLC v.
                             TAKE-TWO INTERACTIVE SOFTWARE




 Before MOORE, Chief Judge ∗, REYNA, and HUGHES, Circuit
                        Judges.
 REYNA, Circuit Judge.
     This is an appeal from the U.S. District Court for the
 District of Delaware’s decisions construing certain claim
 terms in plaintiff-appellant Acceleration Bay LLC’s four
 asserted patents, U.S. Patent Nos. 6,701,344, 6,714,966,
 6,910,069, and 6,920,497, and granting defendant-appel-
 lees 2K Sports, Inc., Rockstar Games, Inc., and Take-Two
 Interactive Software, Inc.’s motion for summary judgment
 of non-infringement. We conclude that Acceleration Bay’s
 appeal is moot with respect to the ’344 and ’966 patents,
 and therefore we dismiss the appeal in part for lack of ju-
 risdiction. We further affirm the district court’s claim con-
 struction of the ’069 patent and its grant of summary
 judgment of non-infringement as to the ’069 and ’497 pa-
 tents.
                         BACKGROUND
                     The Patents-in-Suit
     Acceleration Bay asserted four patents that are at is-
 sue in this appeal: U.S. Patent Nos. 6,701,344 (“’344 Pa-
 tent”), 6,714,966 (“’966 Patent”), 6,910,069 (“’069 Patent”),
 and 6,920,497 (“’497 Patent”). The patents are unrelated
 but were filed on the same day, July 31, 2000, and share
 similar specifications. 1 The patents disclose a networking



     ∗    Chief Judge Kimberly A. Moore assumed the posi-
 tion of Chief Judge on May 22, 2021.
     1    The ʼ069 and ʼ497 patents have identical specifica-
 tions. The other two patents’ specifications differ in that
 the ’344 patent adds a section titled “Distributed Game En-
 vironment,” see ’344 patent col. 16 l. 29–col. 17 l. 11, and
Case: 20-1700     Document: 60      Page: 3     Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                       3
 TAKE-TWO INTERACTIVE SOFTWARE


 technology that allegedly improves upon pre-existing com-
 munication techniques because it is “suitable for the sim-
 ultaneous sharing of information among a large number of
 the processes that are widely distributed.” See ʼ344 patent
 col. 2 ll. 38–41. Specifically, the patents describe a “broad-
 cast technique in which a broadcast channel overlays a
 point-to-point communications network.” Id. at col. 4
 ll. 3–5.
      The ’344 and ’966 patents’ claims at issue—namely
 claims 12 to 15 of the ’344 patent and claims 12 and 13 of
 the ’966 patent—are drawn to networks that provide
 broadcast channels and information distribution services
 where participating computers (i.e., nodes) are connected
 and organized via a virtual network (i.e., overlay network).
 See ’344 patent col. 30 ll. 4–32; ’966 patent col. 30 ll. 36–57.
 Pertinent to this subject matter, the patents teach, for ex-
 ample, that an originating computer sends a message to its
 neighbors on the broadcast channel using point-to-point
 connections. ’344 patent at col. 4 ll. 26–32. Then each com-
 puter that receives the message sends it to its neighbors
 using point-to-point connections. Id. at col. 4 ll. 32–34. Re-
 quiring the computers to send the message only to their
 neighbors, rather than to all network participants, im-
 proves efficiency and reliability of communication because
 it reduces both the number of connections that each partic-
 ipant must maintain and the number of messages that
 each participant must send. See id. at col. 4 ll. 23–47; see
 also Appellant’s Br. 8–11. The technology also allegedly
 improves communication by using redundancy to avoid
 transmission errors. ’344 patent col. 7 ll. 50–51 (“The re-
 dundancy of the message sending helps to ensure the over-
 all reliability of the broadcast channel.”). Claim 12 of the



 the ʼ966 patent adds a section called “Information Delivery
 Service,” ’966 patent col. 16 l. 24–col. 17 l. 26. This opinion
 cites for convenience to the ’344 patent.
Case: 20-1700    Document: 60     Page: 4    Filed: 10/04/2021




 4                                 ACCELERATION BAY LLC v.
                            TAKE-TWO INTERACTIVE SOFTWARE


 ’344 patent, which depends from claim 1, is representative
 of the ’344 patent’s claims at issue in this case. Those
 claims recite:
     1. A computer network for providing a game envi-
     ronment for a plurality of participants,
     each participant having connections to at least
     three neighbor participants,
     wherein an originating participant sends data to
     the other participants by sending the data through
     each of its connections to its neighbor participants
     and
     wherein each participant sends data that it re-
     ceives from a neighbor participant to its other
     neighbor participants,
     further wherein the network is m-regular, where m
     is the exact number of neighbor participants of
     each participant and
     further wherein the number of participants is at
     least two greater than m thus resulting in a non-
     complete graph.
     12. The computer network of claim 1 wherein the
     interconnections of participants form a broadcast
     channel for a game of interest.
 And asserted claims 12 and 13 of the ’966 patent are nearly
 identical to asserted claims 12 and 13 of the ’344 patent,
 containing no differences material to the outcome of the ap-
 peal. 2 ’966 patent col. 30 ll. 36–57.



     2   The ’966 patent’s asserted claims are different in
 that they refer to an “information delivery service” rather
 than a “game environment” or “game system”; “distributing
Case: 20-1700     Document: 60     Page: 5    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                     5
 TAKE-TWO INTERACTIVE SOFTWARE


     The ’069 patent’s claims 1 and 11, at issue in this ap-
 peal, are drawn to methods for adding participants to a net-
 work. ’069 patent col. 28 l. 48–col. 29 l. 25. The method
 involves, in simple terms, a computer seeking to join the
 network by contacting what is referred to as a “portal com-
 puter” on the network, which then sends a connection re-
 quest to certain of its neighbors. Claim 1 is representative 3
 and recites:
     1. A computer-based, non-routing table based, non-
     switch based method for adding a participant to a
     network of participants, each participant being
     connected to three or more other participants, the
     method comprising:
     identifying a pair of participants of the network
     that are connected wherein a seeking participant
     contacts a fully connected portal computer, which
     in turn sends an edge connection request to a num-
     ber of randomly selected neighboring participants
     to which the seeking participant is to connect;
     disconnecting the participants of the identified pair
     from each other; and
     connecting each participant of the identified pair of
     participants to the seeking participant.
 ’069 patent col. 28 ll. 48–62.




 information relating to a topic” rather than “playing a
 game”; and a “topic” rather than a “game.”
     3   Claim 11 depends from claim 1 and recites: “The
 method of claim 1 wherein the participants are connected
 via the Internet.” ’069 patent col. 29 ll. 24–25.
Case: 20-1700     Document: 60      Page: 6    Filed: 10/04/2021




 6                                  ACCELERATION BAY LLC v.
                             TAKE-TWO INTERACTIVE SOFTWARE


     The ’497 patent’s claims at issue, namely claims 9 and
 16, cover a component for locating a call-in port 4 of a portal
 computer. According to the specification, dialing a port is
 a “relatively slow process” that takes time for the computer
 seeking to join the network to locate the call-in port of a
 portal computer. ’497 patent col. 11 ll. 58–60. To speed up
 the process, the patent teaches using a port ordering algo-
 rithm “to identify the port number order that a portal com-
 puter should use when finding an available port for its call-
 in port.” Id. at col. 11 ll. 60–64. Claim 9 is representative 5
 and recites:
     9. A component in a computer system for locating a
     call-in port of a portal computer, comprising:
     means for identifying the portal computer, the por-
     tal computer having a dynamically selected call-in
     port for communicating with other computers;
     means for identifying the call-in port of the identi-
     fied portal computer by repeatedly trying to estab-
     lish a connection with the identified portal
     computer through contacting a communications
     port or communications ports until a connection is
     successfully established;
     means for selecting the call-in port of the identified
     portal computer using a port ordering algorithm;
     and
     means for re-ordering the communications ports
     selected by the port ordering algorithm.



     4   The ’497 patent explains, for example, that a “call-
 in port is used to establish connections with the external
 port and the internal ports.” ’497 patent col. 6 ll. 40–41.
     5   Claim 16 depends from claim 9 and recites: “The
 component of claim 9 wherein the communications ports
 are TCP/IP ports.”
Case: 20-1700      Document: 60    Page: 7    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                     7
 TAKE-TWO INTERACTIVE SOFTWARE


 Id. at col. 30 ll. 16–30.
                       Procedural History
     On June 17, 2016, Acceleration Bay filed a patent in-
 fringement suit against 2K Sports, Inc., Rockstar Games,
 Inc., and Take-Two Interactive Software, Inc. in the U.S.
 District Court for the District of Delaware. J.A. 550. Ac-
 celeration Bay accused the defendants of directly infring-
 ing the ’344, ’966, ’069, and ’497 patents, among others, by
 establishing networks for customers who play the video
 games called Grand Theft Auto V, NBA 2K15, and 2K16.
 See J.A. 573. Specifically, Acceleration Bay alleged that
 the accused video games’ software creates Take Two’s in-
 fringing virtual networks. J.A. 573 at ¶ 65; Appellant’s
 Br. 14.
      From 2017 to 2018, the district court issued a series of
 claim construction orders. 6 Pertinent to this appeal, in its
 August 29, 2017 order, the district court addressed the par-
 ties’ dispute concerning the proper construction of the term
 “m-regular,” which is a limitation in the claims-at-issue of
 the ’344 and ’966 patents. See J.A. 16. The district court
 largely adopted Take Two’s proposed construction but re-
 vised it to read as follows: “A state that the network is con-
 figured to maintain, where each participant is connected to
 exactly m neighbor participants.” Id. The district court
 explained that this construction
     does not require the network to have each partici-
     pant be connected to m neighbors at all times; ra-
     ther, the network is configured (or designed) to
     have each participant be connected to m neighbors.


     6   See J.A. 3–18 (Aug. 29, 2017 order); J.A. 19–24
 (Sept. 6, 2017 order); J.A. 25–49 (Dec. 20, 2017 order);
 J.A. 50–66 (Dec. 20, 2017 order); J.A. 67–70 (Dec. 28, 2017
 order); J.A. 71–93 (Jan. 17, 2018 order); J.A. 94–97
 (Jan. 24, 2018 order); J.A. 98–104 (Apr. 10, 2018 order).
Case: 20-1700      Document: 60      Page: 8    Filed: 10/04/2021




 8                                   ACCELERATION BAY LLC v.
                              TAKE-TWO INTERACTIVE SOFTWARE


       In other words, if the network does not have each
       participant connected to m neighbors, this is fine so
       long as, when appropriate, it tries to get to that
       configuration.
 Id.
     In the December 20, 2017 claim construction order, the
 district court construed “fully connected portal computer”
 in claim 1 of the ’069 patent largely consistent with Take
 Two’s proposed construction to mean “portal computer con-
 nected to exactly m neighbor participants.” J.A. 33. This
 construction meant, in other words, that the asserted
 claims effectively included the “m-regular” limitation. Ac-
 celeration Bay LLC v. Take-Two Interactive Software, Inc.,
 No. CV 16-455-RGA, 2020 WL 1333131, at *2 n.1 (D. Del.
 Mar. 23, 2020); J.A. 33–37.
     In the same order, the district court construed “each
 participant being connected to three or more other partici-
 pants,” also appearing in claim 1 of the ’069 patent, con-
 sistent with Take Two’s proposal to mean “each participant
 being connected to the same number of other participants
 in the network, where the number is three or more.”
 J.A. 38. The court again explained that this construction
 effectively included the “m-regular” limitation into the as-
 serted claims of the ’069 patent even though it was not ex-
 plicitly stated. J.A. 38–39.
      In its January 17, 2018 claim construction order, the
 district court construed the following term that appears in
 claim 9 of the ’497 patent: “a component in a computer sys-
 tem for locating a call-in port of a portal computer.” J.A. 90
 (emphasis added). The district court adopted Take Two’s
 construction: “a hardware component programmed to lo-
 cated [sic] a call-in port of a portal computer.” J.A. 90 (em-
 phasis added). The district court explained that the term
 requires hardware because Acceleration Bay had agreed in
 its proposed construction for other disputed terms that the
 term “component” requires hardware. J.A. 91.
Case: 20-1700    Document: 60      Page: 9    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                    9
 TAKE-TWO INTERACTIVE SOFTWARE


     On March 23, 2020, the district court granted summary
 judgment of non-infringement for all four patents-at-issue.
 See Acceleration Bay, 2020 WL 1333131. The court first
 addressed Acceleration Bay’s theory of direct infringement
 of the ’344, ’966, and ’497 patents by virtue of Take Two’s
 “making,” “selling,” and “offering to sell” the accused sys-
 tems under 35 U.S.C. § 271(a). Id. at *4. The court ex-
 plained that making a system under § 271(a) requires a
 single entity to combine all the claim elements and that, if
 a customer, rather than an accused infringer, performs the
 final step to assemble the system, then the accused in-
 fringer has not infringed. Id. (citing Centillion Data Sys.,
 LLC v. Qwest Commc’ns Int’l, Inc., 631 F.3d 1279, 1288
 (Fed. Cir. 2011)). Applying these principles to the ’344 and
 ’966 patents, the court observed that Take Two “make[s]
 software, not computer networks or broadcast channels”
 and that its customers must introduce those elements to
 the systems before the claims can be met. Id. at *4. The
 court also explained that the asserted claims of the ’344
 and ’966 patents require “participants” who form “connec-
 tions” with each other, and it is therefore the video game
 players, not Take Two, who assemble the claimed system.
 Id. Turning to the ’497 patent, the court explained that
 Take Two did not meet the “component” limitation in the
 ’497 patent’s asserted claims because “customers use their
 own hardware, such as an Xbox or personal computer, to
 locate the ‘call-in port of a portal computer.’” Id.
     The district court then rejected Acceleration Bay’s “fi-
 nal assembler” infringement theory with respect to the
 ’344, ’966, and ’497 patents ostensibly based on Centrak,
 Inc. v. Sonitor Technologies, Inc., 915 F.3d 1360 (Fed. Cir.
 2019). Id. The district court explained that, in Centrak,
 summary judgment was deemed inappropriate because,
 “although the defendant’s product did not include all the
 elements of the asserted claims, there was evidence that
 the defendant installed the accused product for its custom-
 ers.” Id. But here, the district court reasoned, Acceleration
Case: 20-1700    Document: 60     Page: 10    Filed: 10/04/2021




 10                                ACCELERATION BAY LLC v.
                            TAKE-TWO INTERACTIVE SOFTWARE


 Bay “has not alleged Defendants ever installed the video
 games for customers,” and therefore the case was con-
 trolled by Centillion, “in which the Federal Circuit found
 the defendant could not have infringed the patents because
 the customers installed the accused software themselves.”
 Id. (citing Centillion, 631 F.3d at 1288).
      The district court also determined that Take Two did
 not infringe the ’069 patent. The district court recalled
 that, although the asserted claims of the ’069 patent did
 not explicitly recite an “m-regular” limitation, the court
 had construed two separate terms, “fully connected portal
 computer” and “each participant being connected to three
 or more other participants,” as including the “m-regular”
 limitation. Acceleration Bay, 2020 WL 1333131, at *2 &
 n.1; J.A. 36, 38–39. The district court then explained that
 the critical question for purposes of the ’069 patent was
 whether the accused video games met the “m-regular” lim-
 itation. Acceleration Bay, 2020 WL 1333131, at *7. The
 court determined that Acceleration Bay had not carried its
 burden of showing a genuine dispute about whether the ac-
 cused video games are “‘configured to maintain’ networks
 where each participant is connected to exactly the same
 number of other participants,” as required by the district
 court’s construction of the term “m-regular.” Id. Accelera-
 tion Bay’s experts, in their theories regarding Grand Theft
 Auto, did not identify “any source code that directs the par-
 ticipants to connect to the same number of other partici-
 pants.” Id. at *8. Regarding the NBA 2K video games, the
 court agreed with Take Two that the video games did not
 meet the “m-regular” limitation because the server that
 connects players’ computers or consoles (called a “Park Re-
 lay Server”) was itself a participant in the network and con-
 nected to all other network participants, rather than just
 m participants. Id. at *9. This argument was consistent
 with Acceleration Bay’s expert’s explanation that relay
 servers are participants in the network “because they can
 equally send and receive heartbeat data, lockstep data,
Case: 20-1700    Document: 60      Page: 11    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                    11
 TAKE-TWO INTERACTIVE SOFTWARE


 gameplay data, and VoIP data to other participants in the
 network.” Id.
     The district court further noted that the asserted
 claims of the ’344 and ’966 patents, like those of the ’069
 patent, include the term, “m-regular,” and therefore the ac-
 cused video games’ failure to meet that limitation meant
 that multiple independent grounds for summary judgment
 of non-infringement existed with respect to the ’344 and
 ’966 patents: failure to meet the “m-regular” limitation and
 failure to “make,” “sell,” or “offer to sell” the claimed sys-
 tems under § 271(a), as discussed above. Id. at *7.
     Acceleration Bay appealed the district court’s grant of
 summary judgment of non-infringement with respect to the
 ’344, ’966, ’497, and ’069 patents and its construction of the
 asserted claims of the ’069 patent. We have jurisdiction
 under 28 U.S.C. § 1295(a)(1).
                    STANDARD OF REVIEW
     This Court reviews a district court’s grant of summary
 judgment under the law of the regional circuit, here the
 Third Circuit. Teva Pharm. Indus. Ltd. v. AstraZeneca
 Pharm. LP, 661 F.3d 1378, 1381 (Fed. Cir. 2011). The
 Third Circuit reviews a district court’s grant of summary
 judgment de novo. Azur v. Chase Bank, USA, Nat’l Ass’n,
 601 F.3d 212, 216 (3d Cir. 2010). We review a district
 court’s claim construction based solely on intrinsic evi-
 dence de novo and review a district court’s subsidiary fact-
 finding for clear error. Teva Pharms. USA, Inc. v. Sandoz,
 Inc., 574 U.S. 318, 331–32 (2015).
                         DISCUSSION
                  The ’344 and ’966 Patents
     Article III of the Constitution limits federal courts’ ju-
 risdiction to actual cases and controversies. U.S. Const.
 art. III, § 2, cl. 1; Simon v. E. Kentucky Welfare Rts. Org.,
 426 U.S. 26, 37 (1976) (“No principle is more fundamental
Case: 20-1700    Document: 60      Page: 12     Filed: 10/04/2021




 12                                 ACCELERATION BAY LLC v.
                             TAKE-TWO INTERACTIVE SOFTWARE


 to the judiciary’s proper role in our system of government
 than the constitutional limitation of federal-court jurisdic-
 tion to actual cases or controversies.”). “A case becomes
 moot—and therefore no longer a ‘Case’ or ‘Controversy’ for
 purposes of Article III—when the issues presented are no
 longer ‘live’ or the parties lack a legally cognizable interest
 in the outcome.” Already, LLC v. Nike, Inc., 568 U.S. 85,
 91 (2013) (internal quotation marks and citation omitted).
 It is well established that an appeal should be dismissed as
 moot when it is impossible to grant the appellant “any ef-
 fectual relief whatever.” See, e.g., Nasatka v. Delta Sci.
 Corp., 58 F.3d 1578, 1580 (Fed. Cir. 1995) (citation omit-
 ted); Calderon v. Moore, 518 U.S. 149, 150 (1996) (“It is
 true, of course, that mootness can arise at any stage of liti-
 gation; that federal courts may not give opinions upon moot
 questions or abstract propositions; and that an appeal
 should therefore be dismissed as moot when, by virtue of
 an intervening event, a court of appeals cannot grant any
 effectual relief whatever in favor of the appellant.” (cita-
 tions omitted)). The test for mootness is whether the relief
 sought, if granted, would “make a difference to the legal
 interests of the parties (as distinct from their psyches,
 which might remain deeply engaged with the merits of the
 litigation).” Nasatka, 58 F.3d at 1580 (citation omitted).
      Take Two argues that Acceleration Bay’s appeal with
 respect to the ’344 and ’966 patents is moot and should
 therefore be dismissed because Acceleration Bay only chal-
 lenges one of multiple independent grounds that the dis-
 trict court articulated for granting summary judgment.
 Appellees’ Br. 30. Specifically, according to Take Two, the
 district court granted summary judgment because (1) the
 accused video games do not meet the “m-regular” limita-
 tion, and (2) Acceleration Bay’s theory that Take Two di-
 rectly infringes because it is the “final assembler” of the
 claimed networks failed for lack of case law support. Id.;
 see also Acceleration Bay, 2020 WL 1333131, at *4, *7.
 Take Two argues that Acceleration Bay’s opening brief only
Case: 20-1700    Document: 60      Page: 13    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                    13
 TAKE-TWO INTERACTIVE SOFTWARE


 addresses the second of these summary judgment grounds.
 As a result, Take Two contends, this court cannot grant Ac-
 celeration Bay “effectual relief” even if it agreed with Ac-
 celeration Bay’s “final assembler” theory because a
 reversal on that issue would leave the district court’s sum-
 mary judgment grant intact on the separate “m-regular”
 ground. Appellees’ Br. 31–32.
      In reply, Acceleration Bay does not dispute that the dis-
 trict court granted judgment on the independent “m-regu-
 lar” ground. See Appellant’s Reply Br. 11. Instead,
 Acceleration Bay argues that this court’s reversal on the
 “final assembler” issue would grant Acceleration Bay effec-
 tual relief, and thereby avoid mootness, because it would
 help Acceleration Bay oppose Take Two’s forthcoming “ex-
 ceptional case motion.” Id. We are not persuaded. Accel-
 eration Bay has forfeited any challenge to the district
 court’s grant of summary judgment of non-infringement on
 the basis that the accused products fail to satisfy the “m-
 regular” limitation of the ’344 and ’966 patents’ asserted
 claims. In re Google Tech. Holdings LLC, 980 F.3d 858, 862
 (Fed. Cir. 2020) (defining forfeiture as “the failure to make
 the timely assertion of a right” (citation omitted)). As a re-
 sult of Acceleration Bay’s forfeiture, its appeal with respect
 to the ’344 and ’966 patents is moot because we are unable
 to grant Acceleration Bay effectual relief. Even if we were
 to agree that its “final assembler theory” is viable as a mat-
 ter of law, our reversal on that issue would leave the dis-
 trict court’s grant of summary judgment of non-
 infringement intact. In Nasatka, we rejected the appel-
 lant’s argument that the appeal was not moot because a
 favorable ruling would impact the parties’ positions on the
 appellee’s then-pending motion for attorney fees under
 35 U.S.C. § 285. 58 F.3d at 1581. We discern no reason to
 decide otherwise here. Our advisory validation or rejection
 of Acceleration Bay’s “final assembler” theory is not re-
 quired for the district court to conduct the exceptional case
 analysis.
Case: 20-1700    Document: 60      Page: 14     Filed: 10/04/2021




 14                                 ACCELERATION BAY LLC v.
                             TAKE-TWO INTERACTIVE SOFTWARE


     Acceleration Bay also argues that a favorable decision
 would impact “at least two co-pending cases before the
 same District Court for all three patents.” Appellant’s Re-
 ply Br. 11–12. Again, we are not persuaded that an impact
 on other cases between Acceleration Bay and third parties
 confers jurisdiction. At least two of our sister circuits have
 observed that “collateral consequences in a separate law-
 suit . . . does not fall within any exception to the mootness
 doctrine . . . .” Citizens for Responsible Gov’t State Pol. Ac-
 tion Comm. v. Davidson, 236 F.3d 1174, 1184 (10th Cir.
 2000) (quoting State of Neb. v. Cent. Interstate Low-Level
 Radioactive Waste Compact Comm’n, 187 F.3d 982, 987
 (8th Cir. 1999)). Acceleration Bay cites no case where such
 consequences were determined to fall within an exception
 to the mootness doctrine. See Appellant’s Reply Br. 11–12.
 We accordingly reject Acceleration Bay’s argument with re-
 spect to the ’344 and ’966 patents on the basis of mootness.
 We therefore lack jurisdiction over this appeal with respect
 to those patents.
                       The ’069 Patent
     Acceleration Bay challenges the district court’s grant of
 summary judgment of non-infringement of the ’069 patent
 by arguing that the asserted claims do not explicitly con-
 tain any “m-regular” limitation, and the district court erro-
 neously interpreted the claim term “fully connected portal
 computer” to include that limitation.            Appellant’s
 Br. 32–43. 7




      7   Specifically, Acceleration Bay argues that the dis-
 trict court’s construction erroneously imported a “m-regu-
 lar” limitation from the specification into the claim
 language “fully connected portal computer,” id. at 36–38;
 that it improperly excludes non-m-regular embodiments,
 id. at 38–40; and that it violates the principle of claim
Case: 20-1700    Document: 60     Page: 15    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                   15
 TAKE-TWO INTERACTIVE SOFTWARE


     Take Two responds that Acceleration Bay’s appeal fails
 because it does not challenge the district court’s full basis
 for construing the ’069 patent’s asserted claims to include
 the “m-regular” limitation. Take Two points out that the
 district court did not only construe the term “fully con-
 nected portal computer” to include the limitation, but it
 also construed the term “each participant being connected
 to three or more other participants” to include it. Appel-
 lees’ Br. 41–42. Because Acceleration Bay does not chal-
 lenge the district court’s latter construction, Take Two
 argues that the appeal necessarily fails. Id. at 41–43. We
 agree.
      Even considering Acceleration Bay’s arguments re-
 garding the construction of the term “fully connected portal
 computer,” the district court’s grant of summary judgment
 would remain intact because the district court interpreted
 a separate term in the ’069 patent’s asserted claims to in-
 clude the “m-regular” limitation. See J.A. 38–39. We can
 affirm a district court’s summary judgment of non-infringe-
 ment if the accused infringer “remains entitled to judgment
 as a matter of law despite an error in claim construction.”
 Innovad Inc. v. Microsoft Corp., 260 F.3d 1326, 1334–36
 (Fed. Cir. 2001). We do so again here.
                       The ’497 Patent
     Acceleration Bay argues that it has asserted a viable
 “final assembler” theory of direct infringement based on
 Centrak, and therefore the district court erred in granting
 summary judgment of non-infringement. Acceleration Bay
 contends that, even though Take Two does not “make” the
 hardware that its customers use to play the accused video
 games, it nevertheless directly infringes by “making” the
 claimed systems because Take Two qualifies as the “final



 differentiation because certain claims in the ’069 patent do
 explicitly recite an m-regular limitation, id. at 40–43.
Case: 20-1700    Document: 60     Page: 16    Filed: 10/04/2021




 16                                ACCELERATION BAY LLC v.
                            TAKE-TWO INTERACTIVE SOFTWARE


 assembler” of the “accused systems.”            Appellant’s
 Br. 30–32. Specifically, Acceleration Bay contends that
 Take Two’s accused software “controls the processors” in
 the customers’ consoles, “caus[ing] the processors to act in
 a way that satisfies the four means elements recited in
 claim 9 of the ’497 patent.” Id. at 31.
     Acceleration Bay misapprehends Centrak. In Centrak,
 the accused infringer made hardware products and in-
 stalled them by connecting them to an existing network.
 915 F.3d at 1371. The plaintiff there had a viable theory—
 called a “final assembler” theory—that the defendant di-
 rectly infringed a claim because, even though the defend-
 ant did not make some of the existing network components,
 it “made” the claimed system when it installed its own
 hardware onto the existing network, thereby completing
 the claimed system. Id.
     This case is distinguishable from Centrak. Accelera-
 tion Bay does not contend that Take Two makes hardware
 and installs it onto an existing network to complete the
 claimed system. See Appellant’s Br. 30–32. Instead, Ac-
 celeration Bay proffers a novel theory, without case law
 support, that the defendants are liable for “making” the
 claimed hardware components, even though they are in
 fact made by third parties, because their accused software
 runs on them. Id. at 31–32. We disagree and conclude that
 Centillion controls here, where “[t]he customer, not [Take
 Two], completes the system by providing the [hardware
 component] and installing the client software.” 631 F.3d
 at 1288. We therefore hold that the district court did not
 err in granting summary judgment of non-infringement as
 to the ’497 patent.
                        CONCLUSION
    For the above reasons, we dismiss Acceleration Bay’s
 appeal on mootness grounds insofar as it relates to the ’344
 and ’966 patents, and we affirm the district court’s grant of
 summary judgment that the accused video games do not
Case: 20-1700   Document: 60     Page: 17    Filed: 10/04/2021




 ACCELERATION BAY LLC v.                                 17
 TAKE-TWO INTERACTIVE SOFTWARE


 infringe the ’069 and ’497 patents and the district court’s
 construction of the claims at issue of the ’069 patent. We
 have considered Acceleration Bay’s remaining arguments
 but find them unpersuasive.
   DISMISSED-IN-PART AND AFFIRMED-IN-PART
                           COSTS
 No costs.